         Case 1:19-cv-03311-LJL-SN Document 21 Filed 09/09/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X              9/9/2020
                                                                       :
DEMETRIOS NASTA,                                                       :
                                                                       :
                                    Plaintiff,                         :
                                                                       :   19-cv-3311 (LJL)
                  -v-                                                  :
                                                                       :       ORDER
ANDREW SAUL, Commissioner of the Social Security :
Administration,                                                        :
                                                                       :
                                    Defendant.                         :
                                                                       X
----------------------------------------------------------------------

LEWIS J. LIMAN, United States District Judge:

        On August 24, 2020, Magistrate Judge Netburn issued a Report and Recommendation

recommending that the Court grant Defendant’s motion for judgment on the pleadings. Dkt. No.

20. Magistrate Judge Netburn advised the parties that they had fourteen days to file written

objections to the Report and Recommendation, and no such objections have been filed.

        In reviewing a Magistrate Judge’s report and recommendation, a district court “may

accept, reject, or modify, in whole or in part, the findings or recommendations made by the

magistrate judge.” 28 U.S.C. § 636(b)(1). Parties are given the opportunity to raise timely

objections to the report and recommendation within fourteen days. Id. The Court reviews any

portion of the report subject to an objection de novo; however, in the absence of any objection,

the Court reviews the report and recommendation only for clear error. Fed. R. Civ. P. 72(b)

Advisory Committee Notes; Colvin v. Berryhill, 734 F. App’x 756, 758 (2d Cir. 2018).

        The Court has reviewed the record and the Report and Recommendation for clear error

and, finding none, hereby ORDERS that the Report and Recommendation is ADOPTED in its

entirety and GRANTS Defendant’s motion for judgment on the pleadings.
      Case 1:19-cv-03311-LJL-SN Document 21 Filed 09/09/20 Page 2 of 2




      The Clerk of Court is respectfully directed to close the case.


      SO ORDERED.


Dated: September 9, 2020                           __________________________________
       New York, New York                                     LEWIS J. LIMAN
                                                          United States District Judge




                                               2
